Citation Nr: 0633431	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-28 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) and, if so, whether 
entitlement to service connection for PTSD is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from September 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

This matter came to the Board from a September 2002 rating 
decision.  This matter was remanded in April 2005 for further 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  By rating decision in February 1997, the veteran's claim 
of service connection for PTSD was denied; a timely notice of 
disagreement was not received to initiate an appeal from that 
determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for low back 
disability has been received since the February 1997 rating 
decision.

3.  The veteran does not have a currently diagnosed 
disability of PTSD.


CONCLUSIONS OF LAW

1.  The February 1997 rating decision which denied 
entitlement to service connection for low back disability is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2..  New and material evidence has been received since the 
February 1997 rating decision denying service connection for 
PTSD; and thus, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).  

3.  PTSD was not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2006).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefits currently sought.  The April 2002, March 2003, 
and April 2005 VCAA letters effectively notified the veteran 
of the evidence needed to substantiate his claim as well as 
the duties of VA and the appellant in furnishing evidence.  
The Board also notes that the April 2002, March 2003, and 
April 2005 VCAA letters implicitly notified the appellant of 
the need to submit any pertinent evidence in the appellant's 
possession.  The appellant was advised to identify any source 
of evidence and that VA would assist in requesting such 
evidence.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
Further the April 2002 letter was sent to the appellant prior 
to the September 2002 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating for his PTSD claim or the 
effective date of the disability on appeal.  Despite the 
inadequate notice provided to the appellant on these latter 
two elements, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).   
Moreover, the veteran was not advised of the applicable laws 
and regulations, and information and evidence necessary to 
reopen his claim of service connection for PTSD.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).
Since the Board concludes below that the veteran's 
application for service connection for PTSD should not be 
granted because the veteran does not have a current diagnosis 
of PTSD, any questions as to an appropriate rating or 
effective date to be assigned are rendered moot.  

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained.  Also, the 
veteran was afforded VA examinations in June 2002 and May 
2005 and no further VA examination is necessary.  Further, 
the veteran's VCAA notice response was received in June 2006.  
The veteran indicated that he had no other information or 
evidence to submit and that he wanted his claim decided as 
soon as possible.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
his claim.

Analysis

New and Material Evidence to Reopen Claim

The issue to reopen the veteran's claim for PTSD involves an 
underlying claim of service connection.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from a disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in October 2002.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

By rating decision in August 1995, the veteran was denied 
service connection for PTSD because there was no confirmed 
diagnosis of PTSD of record and there was no evidence to 
establish that a stressful experience occurred.  The veteran 
was informed of the decision in August 1995.  The veteran did 
not file a notice of disagreement within one year from the 
date of notification of the rating decision to appeal the 
denial of the claim.  See 38 C.F.R. § 7105 (b)(1).  Under the 
circumstances, the Board finds that the August 1995 rating 
decision became final.  See 38 U.S.C.A. § 7105(c).  

A claim to reopen for service connection for PTSD was denied 
by the RO in February 1997 rating decision.  The veteran was 
informed of the decision in February 1997.  The veteran did 
not file a notice of disagreement within one year from the 
date of the notification of the rating decision to appeal the 
denial of the claim.  See 38 C.F.R. § 7105 (b)(1).  Under the 
circumstances, the Board finds that the February 1997 rating 
decision became final.  See 38 U.S.C.A. § 7105(c).  

The evidence of record at the time of the February 1997 
rating decision consisted of the veteran's statement 
regarding his stressors in Vietnam, and military service 
records and service medical records that were negative for 
symptoms or diagnosis of PTSD.  The RO noted that the 
evidence submitted was merely a repetition of alleged PTSD 
stressors previously submitted and considered by the VA.  As 
noted above, by rating decision in August 1995, the veteran 
was denied service connection for PTSD because there was no 
confirmed diagnosis of PTSD of record and there was no 
evidence to establish that a stressful experience occurred.  
Accordingly, the evidence considered in the February 1997 
rating decision was insufficient to reopen the claim.  

Additional evidence submitted since the February 1997 rating 
decision are various statements from the veteran and his 
representative regarding the alleged stressors, VA clinical 
records from 1994 to 2003 showing diagnosis for PTSD, and a 
June 2003 psychological evaluation by Richard Kownacki, Ph.D. 
diagnosing the veteran with PTSD.  Moreover, the veteran was 
afforded a VA medical examination in May 2005 where the 
examiner noted that the veteran while in Vietnam was exposed 
to some stimuli that would qualify as stressors in the sense 
intended in the appropriate section of the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

The Board finds that this evidence relates to an 
unestablished fact necessary to substantiate the veteran's 
claim for service connection for PTSD; is neither cumulative 
nor redundant; and raises a reasonable possibility of 
substantiating the claim.  The new evidence shows a confirmed 
diagnosis of PTSD.  Accordingly, as new and material evidence 
has been received, the Board finds the claim of entitlement 
to service connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108.  



Merits

The issue before the Board involves a claim of entitlement to 
service connection.  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

The Board finds that service connection must be denied as the 
current VA examination demonstrates that the veteran 
currently does not have PTSD.  In the May 2005 VA 
examination, the veteran was diagnosed with mild depressive 
disorder that appeared to be related to his late spouse.  
Although it was noted that the veteran was exposed to some 
stimuli in Vietnam that would qualify as stressors in the 
sense intended in the appropriate section of the DSM-IV, the 
examiner also noted that the veteran did not experience the 
potential stressors in a way that suggested intense fear, 
helplessness or horror.  The examiner opined that the veteran 
did not meet the criteria for diagnosing PTSD.  It was noted 
that he did not persistently reexperience his traumatic 
events.  As noted by the examiner, although the veteran may 
have earlier in his life, he did not reexperience his 
traumatic events currently.  According to the examiner, the 
veteran did not meet the avoidance and numbing criterion for 
the PTSD diagnosis either.  Also noted was that the veteran 
barely, if at all, met the increased arousal part of the 
diagnosis.  

The Board acknowledges the VA clinical records and the June 
2003 Psychological Evaluation by Richard Kownacki, Ph.D. 
noting that the veteran had PTSD.  However, the Board notes 
that the May 2005 VA examination resolved any conflicting 
evidence that the veteran has PTSD.  Further, Dr. Kownacki's 
report does not indicate that he reviewed any of the 
veteran's claims file.  His medical opinion appears to be 
based entirely on the veteran's verbal history.  In contrast, 
the examiner's May 2005 medical opinion provided a rationale 
based upon the examination and review of the veteran's claims 
file.  Therefore, the Board affords considerably more weight 
to the May 2005 VA opinion than to the statements contained 
in Dr. Kownacki's report.  Among the factors for assessing 
the probative value of a medical opinion are the examiner's 
access to the claims file, and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  For the reasons set forth above, the Board finds 
that the opinion rendered in the May 2005 VA examination 
report is clearly more probative than the bare statements 
contained in Dr. Kownacki's opinion.

The Board sympathizes with the veteran, recognizes his 
service and understands fully his contentions.  Nevertheless, 
after thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for PTSD.  However, service 
connection is not warranted for PTSD.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


